Citation Nr: 0332125	
Decision Date: 11/19/03    Archive Date: 11/25/03

DOCKET NO.  95-06 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a hiatal hernia.

2.  Entitlement to an increased evaluation for 
gastroesophageal reflux disease (GERD), currently evaluated 
as 10 percent disabling.

3.  Entitlement to service connection for arthritis of the 
left knee.

4.  Entitlement to service connection for a skin disorder, to 
include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Maryland Veterans Commission




WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
November 1970 and from January to June 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Washington, DC.

The issue of entitlement to an increased evaluation for GERD; 
entitlement to service connection for arthritis of the left 
knee; and entitlement to service connection for a skin 
disorder, to include as due to herbicide exposure, will be 
addressed in the REMAND section of this decision.  The 
veteran has also initiated an appeal of the RO's July 2002 
denial of his claim of entitlement to an increased evaluation 
for post-traumatic stress disorder (PTSD), and this issue 
will also be addressed in the REMAND section of this 
decision.


FINDINGS OF FACT

1.  Sufficient relevant evidence necessary to render a 
decision on the veteran's claim has been obtained by the RO, 
and the RO has notified him of the type of evidence needed to 
substantiate his claim.

2.  The veteran's initial claim for service connection for a 
hiatal hernia was denied in an unappealed December 1991 
rating decision.

3.  Evidence received since the December 1991 rating decision 
is new and bears directly and substantially on the question 
of whether the veteran has a hiatal hernia that was incurred 
in or aggravated by service.


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for a 
hiatal hernia.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.159 (2003); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  The Board has considered 
this new legislation with regard to the issue on appeal but 
finds that, given the favorable action taken below, that no 
further assistance in developing the facts pertinent to this 
limited issue is required at this time.

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. §§ 7104, 
7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."  

Under 38 C.F.R. § 3.156(a) (2000), "new and material 
evidence" means evidence not previously submitted to agency 
decision makers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  See 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  

The Board also notes that an amended version of 38 C.F.R. 
§ 3.156(a) is effective only for claims filed on or after 
August 29, 2001.  As such, this revision does not apply in 
the present case.  66 Fed. Reg. 45620-45630 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.156(a)). 

In this case, the veteran's claim of service connection for a 
hiatal hernia was previously denied in a December 1991 rating 
decision on the basis that there was no evidence of record of 
this disorder.  The veteran was notified of this decision in 
January 1992 but did not respond within the following year.  
Accordingly, the December 1991 rating decision is final under 
38 U.S.C.A. § 7105(c).

Subsequent to the December 1991 rating decision, however, the 
RO has received additional documentation regarding the 
veteran's claimed hiatal hernia.  Specifically, a May 1991 
service medical record contains a notation of a history of a 
hiatal hernia that was thought to have existed prior to 
service and to have been aggravated during service.  Several 
other treatment records, dated both prior to and subsequent 
to service, indicate treatment for a hiatal hernia.  This new 
evidence bears directly and substantially on the question of 
whether the veteran has a hiatal hernia that was incurred in 
or aggravated by service.  Accordingly, the veteran's claim 
of entitlement to service connection for that disorder is 
reopened.

Having reopened this claim, the Board has first considered 
whether de novo Board action is appropriate at this time.  As 
described in further detail below, however, the Board has 
determined that further development is needed before an 
adjudication by the Board is warranted.


ORDER

New and material evidence has been submitted to reopen the 
veteran's claim for service connection for a hiatal hernia; 
to that extent only, the appeal is granted.


REMAND

During the pendency of this appeal, substantial revisions 
have been made to the laws and regulations concerning VA's 
duties in developing a claim for a VA benefit.  On November 
9, 2000, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) was enacted.  The 
VCAA redefines VA's obligations with respect to its duty to 
assist the claimant with the development of facts pertinent 
to a claim and includes an enhanced duty to notify the 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003)).  These regulations, likewise, apply to 
any claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) (relating to the 
definition of new and material evidence) and to the second 
sentence of § 3.159(c) and § 3.159(c)(4)(iii) (pertaining to 
VA assistance in the case of claims to reopen previously 
denied final claims), which apply to any application to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

To date, however, the RO has not neither notified the veteran 
of the VCAA nor readjudicated his claims under its 
provisions.  As such, Board action on the veteran's claims at 
this time could have a prejudicial effect.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (VA's duties include 
providing a specific explanation of the type of evidence 
necessary to substantiate the veteran's claim and a 
description of which portion of that evidence (if any) was to 
be provided by the veteran and which portion VA would attempt 
to obtain on his behalf).

The Board notes that there are other procedural problems with 
this case.  As indicated above, there is evidence of record 
suggesting a current hiatal hernia that is etiologically 
related to service, and a VA gastrointestinal examination for 
the purpose of determining the etiology of this disorder is 
warranted.  Also, the veteran has not undergone an 
examination addressing his service-connected GERD since May 
2000, and a more contemporaneous examination is warranted.  

The claims file also contains a December 1994 private medical 
statement, which suggests that the veteran "did have a pre-
existing arthritis in the [left] knee, but this was 
asymptomatic until he sustained an overuse of the knee during 
his stay in Saudi Arabia" during service.  Accordingly, the 
veteran should also be afforded a VA orthopedic examination 
addressing the etiology of his left knee arthritis.

Additionally, during his May 2003 Board hearing, the veteran 
reported recent and ongoing treatment for his GERD and his 
left knee disorder at the Washington, DC VA Medical Center 
(VAMC).  The claims file does not contain any records from 
this facility dated after December 2000, however.

Finally, in May 2003, the veteran submitted a Notice of 
Disagreement addressing the RO's July 2002 denial of his 
claim of entitlement to an increased evaluation for PTSD.  As 
such, it is incumbent upon the RO to issue a Statement of the 
Case addressing this particular issue.  See Manlincon v. 
West, 12 Vet. App. 238, 240-41 (1999); 38 C.F.R. § 19.26 
(2003).

Accordingly, this case is REMANDED back to the RO for the 
following action:

1.  In a letter, the RO should notify the 
veteran of the new provisions of the 
VCAA, inform him of his right to submit 
new evidence, describe the type of 
evidence needed to substantiate his 
claims, and provide a discussion of the 
relative duties of VA and the veteran in 
obtaining relevant evidence.  In issuing 
this letter, the RO must review the 
claims file and ensure that all VCAA 
notice obligations have been satisfied in 
accordance with the Federal Circuit's 
recent decision in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
No. 02-7007, -7008, -7009, -7010 (Fed. 
Cir. Sept. 22, 2003), as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002).  

2.  Then, the RO should contact the 
Washington, DC, VAMC and request all 
records of treatment of the veteran dated 
in and after December 2000.  All records 
obtained by the RO must be added to the 
claims file.  If no such records are 
available, documentation to that effect 
must be added to the claims file.  

3.  The veteran should then be afforded a 
VA gastrointestinal examination to 
address the nature and extent of his GERD 
and the nature and etiology of his 
claimed hiatal hernia.  The claims file 
must be made available to the examiner, 
and the examiner must review the entire 
claims file in conjunction with the 
examination.  All tests and studies that 
the examiner deems necessary should be 
performed.  The examiner should note all 
current gastrointestinal symptoms 
resulting from the veteran's GERD.  
Additionally, the examiner should address 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
probability) that the veteran's hiatal 
hernia, if present, is in any way 
etiologically related to service.  All 
opinions and conclusions expressed by the 
examiner must be supported by a complete 
rationale.

4.  The veteran should also be afforded a 
VA orthopedic examination to address the 
nature and etiology of his arthritis of 
the left knee.  The claims file must be 
made available to the examiner, and the 
examiner must review the entire claims 
file in conjunction with the examination.  
All tests and studies that the examiner 
deems necessary should be performed.  The 
examiner should address whether it is at 
least as likely as not (e.g., a 50 
percent or greater probability) that the 
veteran's arthritis of the left knee is 
etiologically related to service.  All 
opinions and conclusions expressed by the 
examiner must be supported by a complete 
rationale.

5.  Then, the RO should readjudicate the 
veteran's claims of entitlement to an 
increased evaluation for GERD; 
entitlement to service connection for a 
hiatal hernia; entitlement to service 
connection for arthritis of the left 
knee; and entitlement to service 
connection for a skin disorder, to 
include as due to herbicide exposure.  If 
the determination of one or more of these 
claims remains less than fully favorable 
to the veteran, the RO should furnish him 
with a Supplemental Statement of the Case 
(with the provisions of 38 C.F.R. 
§§ 3.102 and 3.159 (2003) included) and 
afford him a reasonable period of time to 
respond before the case is returned to 
the Board.  

6.  The RO should also issue a Statement 
of the Case addressing the issue of 
entitlement to an increased evaluation 
for PTSD.  This Statement of the Case 
must include the provisions of 38 C.F.R. 
§§ 3.102 and 3.159, as well as an 
explanation of the veteran's rights and 
responsibilities in perfecting an appeal 
of this claim.

The purpose of this REMAND is to obtain additional 
development and to ensure full compliance with VA's due 
process requirements, and the Board intimates no opinion as 
to the ultimate merits of this appeal.  See generally 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.


	                     
______________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



